Citation Nr: 1456609	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to February 1969 and from February 1971 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which, in pertinent part, denied his claim for service connection for nonspecific pruritic dermatitis (claimed as a severe rash over the entire body).

In January 2014, the Board remanded the claim for further development.

In addition to nonspecific pruritic dermatitis, the recent medical evidence circa since the date of the claim in May 2011 shows diagnoses of the following: seborrheic keratosis and dermatitis herpetiformis.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider all skin disorders as part of the issue on appeal.  Therefore, the issue is as stated on the title page.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for peripheral neuropathy, hypertension, a kidney disorder, and prostatitis; entitlement to service connection for colon cancer and high cholesterol, and entitlement to an increased rating for hypothyroidism have been raised by the record in June and July 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran does not have and has not had porphyria cutanea tarda or chloracne or other acneform disease consistent with chloracne since he filed his claim in May 2011.

2.  The weight of the evidence is against a finding that there is a nexus between a current skin disorder and service, to include exposure to herbicides.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, and porphyria cutanea tarda or chloracne or other acneform disease consistent with chloracne may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2011 and January 2014 (which was pursuant to the January 2014 Board remand of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the June 2011 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a June 2014 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and VA treatment records.  Pursuant to the January 2014 remand, the Appeals Management Center (AMC) obtained additional VA treatment records and afforded the Veteran a VA examination with a medical opinion in February 2014.  

The Veteran submitted some private treatment records.  In a July 2011 statement, the appellant reported that he was treated at the York Center for a skin rash from 2009 to 2011.  The claimant has not authorized the release of these records though he was asked to authorize the release of private medical treatment records in June 2011 and January 2014 correspondence.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining private medical records and the Board will consider his claim based on the evidence of record.

The report of the February 2014 VA examination reflects that the examiner reviewed the Veteran's claims file and his past medical history, recorded his current complaints, conducted appropriate physical examination and interview, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

In light of the above, the AMC complied with the directives of the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Claim for Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. § 1110.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Porphyria cutanea tarda and chloracne or other acneform disease consistent with chloracne are listed under that section as two of these diseases.  Nonetheless, porphyria cutanea tarda and chloracne or other acneform disease consistent with chloracne must become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Analysis

The recent medical evidence shows diagnoses of seborrheic keratosis and dermatitis herpetiformis.  Thus, the Board finds that Davidson element (1), current disability, is satisfied.

Although an April 2010 VA treatment record shows a diagnosis of nonspecific dermatitis of an unknown etiology, the medical evidence shows that this diagnosis has not been made since the Veteran filed his claim in May 2011.  Even though VA treatment records dated in 2010 and as recently as April 2011 include a differential diagnosis of porphyria cutanea tarda, the medical evidence reflects that this disease has not been definitely diagnosed either before or after the Veteran filed his claim in May 2011.  A private doctor in January 2012 and the February 2014 VA examiner only diagnosed seborrheic keratosis and dermatitis herpetiformis.  Moreover, treatment records since May 2001 do not include a differential diagnosis of porphyria cutanea tarda.   As for chloracne or other acneform disease consistent with chloracne, the medical evidence does not show any such diagnosis.  

The weight of the evidence shows that the Veteran does not have and has not had porphyria cutanea tarda or chloracne or other acneform disease consistent with chloracne since he filed his claim in May 2011.  Furthermore, the weight of evidence shows that the only skin disorders that the Veteran has or has had since he filed his claim in May 2011 are seborrheic keratosis and dermatitis herpetiformis.  

Turning to an in-service disease, the service treatment records show no complaints or findings of skin symptomology and no diagnosis of a skin disorder.  At a January 1969 separation examination from the first period of active duty, the Veteran denied any history of skin diseases and the skin was normal on physical examination.  At a January 1971 entrance examination for his second period of active duty, the Veteran denied any history of skin diseases and the skin was normal on physical examination. At the July 1972 medical board examination, the skin was normal on physical examination.  In addition, the medical evidence not only does not show a current or recent diagnosis of porphyria cutanea tarda and chloracne or other acneform disease consistent with chloracne but also does not show porphyria cutanea tarda and chloracne or other acneform disease consistent with chloracne become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  Therefore, service connection on a presumptive basis is not warranted.

With respect to in-service incurrence of injury, the Veteran's second DD Form 214 reveals that he served in Vietnam.  His exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f).  Davidson element (2), in-service injury, has therefore been established.

As to Davidson element (3), medical nexus, the February 2014 VA examiner opined the skin disorders were less likely than not (less than 50 percent probability)  incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that seborrheic keratosis and dermatitis herpetiformis did not occur in service and that there is no medical evidence that either skin disorder was caused by the exposure to Agent Orange or any other exposure in service.  The examiner noted that seborrheic keratosis is a common epidermal tumor, usually developing after age 50 although occasionally in young adulthood.  The examiner added that dermatitis herpetiformis is an uncommon autoimmune cutaneous eruption associated with gluten sensitivity.

In short, the preponderance of the most probative and competent evidence shows that there is no nexus between a skin disorder and service.  

Further, the weight of the evidence weights against a finding of continuity of symptomatology since service.  As noted previously, the Veteran's service treatment records and contemporaneous history provided by the Veteran during service examinations, does not show any complaints, findings, or diagnosis of a chronic skin disability.  On the contrary, the available post service treatment records suggest a post service onset of the Veteran's current skin problems.  A June 2009 VA treatment record reveals that he reported having had the same rash last year.  A December 2009 VA treatment record reflects that he had only had skin symptomatology for the past nine months.  Similarly, a March 2010 VA treatment record shows that he had had a rash for a year.  A January 2012 private treatment record indicates that he had had eruptions on his skin for three years.  Thus, continuity of symptomatology is not established.

As for the Veteran's claim that his skin disorder is related to active service, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a relationship between seborrheic keratosis and dermatitis herpetiformis and active service, to include exposure to herbicides, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (lay persons not competent to diagnose cancer).  Thus, the Veteran is not competent to provide an opinion as to the etiology of any current skin disability. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against granting service connection for a skin disorder.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


